Citation Nr: 0945225	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
seizure disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a psychiatric 
disability, other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from May 1975 to July 1976.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection 
for paranoid schizophrenia and a seizure disorder.  The Board 
notes that with respect to such issues, during the pendency 
of this appeal the Veteran's claims file was transferred to 
the jurisdiction of the Milwaukee, Wisconsin RO, which has 
certified the case for appellate review.

The matters on appeal also come to the Board on appeal from a 
September 2005 rating decision of the Milwaukee, Wisconsin 
RO, which denied entitlement to service connection for PTSD.

The Board notes that in the June 2003, the RO reopened the 
previously denied claim for entitlement to service connection 
for a seizure disorder.  It then denied the claim on the 
merits.  However, the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that even if an RO 
makes an initial determination to reopen a claim, the Board 
must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  
Therefore, the issues on appeal have been recharacterized as 
those found on the coversheet of the decision.  


FINDINGS OF FACT

1.  By a rating decision in March 1992, the RO determined 
that new and material evidence had been received to reopen 
the Veteran's claim for entitlement to service connection for 
a seizure disorder, and denied the reopened claim.  The 
Veteran was notified of this determination and his right to 
appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the March 1992 RO 
determination includes supplemental service personnel 
records.

3.  The competent clinical evidence of record demonstrates 
that a seizure disorder was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the Veteran's active service.

4.  Psychiatric disability other than PTSD has not been shown 
by competent evidence to be causally related to the Veteran's 
active service, and a psychosis was not demonstrated within 
one year after service.

5.  The competent evidence of record does not demonstrate 
that the Veteran served in Vietnam or engaged in combat with 
the enemy.

6.  No credible supporting evidence establishes or verifies 
that stressors which the Veteran alleges to have experienced 
in service actually occurred.

7.  The competent evidence of record fails to establish that 
the Veteran has a current PTSD diagnosis based on a verified 
in-service stressor.


CONCLUSIONS OF LAW

1.  The March 1992 rating decision, which denied the 
Veteran's claim for entitlement to service connection for a 
seizure disorder, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  

2.  The evidence received subsequent to the March 1992 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for a seizure 
disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2009).

4.  A psychiatric disability, other than PTSD, was not 
incurred in, or aggravated by, active service, nor may a 
psychosis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

5.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105, a 
final decision by the RO may not thereafter be reopened and 
allowed, in the absence of clear and unmistakable error 
(CUE), except as provided by 38 U.S.C.A. § 5108, which 
indicates that "[i]f new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), in the absence 
of CUE, and absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  

Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered. 38 C.F.R. § 3.156(c).

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
seizure disorder.  The record reflects that the RO, in a July 
1987 decision, denied the Veteran's claim for service 
connection for a seizure disorder on the basis that service 
medical records did not show treatment for epilepsy.  No 
appeal was taken from that determination, and there has been 
no allegation of CUE in that regard.  As such, it is final.  
38 U.S.C.A. § 7105.  In a March 1992 rating decision, the RO, 
which apparently reopened the Veteran's claim, found that it 
was presently noted that the Veteran had a seizure disorder 
with secondary syphilis but that the Veteran's service 
treatment records were negative for complaints of, treatment 
for or diagnosis of, a seizure disorder.  No appeal was taken 
from that determination, and there has been no allegation of 
CUE in that regard.  As such, it is final.  38 U.S.C.A. 
§ 7105.  

The evidence of record at the time of the March 1992 denial 
included service treatment records which show that on his May 
1976 separation examination, the Veteran denied a history of 
dizziness or fainting spells, epilepsy or fits, or periods of 
unconsciousness.  Likewise, the examining physician indicated 
that the Veteran was neurologically normal.  Such evidence 
also included a VA Hospital Summary dated in September 1991, 
which demonstrates that the Veteran was diagnosed with a 
seizure disorder.

The evidence received since the final March 1992 RO decision 
includes service personnel records that were received in 
March 2005.  The evidence also includes VA and private 
treatment records showing that the Veteran has been treated 
with Dilantin since 1984 and diagnosed a seizure disorder in 
1987.
 
The Board notes that the supplemental service department 
reports (here, the previously unreviewed service personnel 
records) require reopening of the claim as they constitute 
new and material evidence as defined in 38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that the evidence received 
subsequent to the March 1992 RO denial, considered in 
conjunction with the record as a whole, is new and material 
and the claim for entitlement to service connection for a 
seizure disorder is reopened.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Concerning the issues of service connection, pre-adjudication 
notice was not provided concerning the issues of service 
connection for a seizure disorder and for a psychiatric 
disability other than PTSD.  Post- adjudication notice was 
provided in letters dated in October 2004.  Pre-adjudication 
notice for the claim for service connection for PTSD was 
provided in December 2004.  These letters informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.

These letters did not provide the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the event of award of the benefits 
sought.  However, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The January 2006 and January 2007 statements of the case and 
subsequent supplemental statement of the case provided the 
appellant with the relevant regulations governing service 
connection claims, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of his claims. Moreover, the record shows that 
the appellant was represented by a Veteran's agent throughout 
the adjudication of the claims. Overton v. Nicholson, 20 Vet. 
App. 427 (2006). Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his service connection claim, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices. See Shinseki v. Sanders, 129 S. Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment and personnel records and 
assisted the Veteran in obtaining evidence.  VA afforded the 
Veteran the opportunity to give testimony before the Board, 
which he initially requested to do, but then failed to report 
for his scheduled, September 2007 hearing.

The Veteran was not afforded VA examination.  However, it is 
determined that no VA examination is necessary to satisfy the 
duty to assist in the present case.  In this regard, under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  In this case, the record does not contain any 
evidence demonstrating an in-service injury or disease or a 
verified in-service stressor.  In such circumstances, there 
is no duty to obtain a medical examination or opinion.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

III.  Service Connection

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the Veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a Veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
Veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the Veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the Veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
Veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the Veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).



Seizure Disorder

The Veteran asserts that service connection is warranted for 
a seizure disorder.  With respect to a current disability, 
private medical records demonstrate that as early as 1984 the 
Veteran was taking Dilantin, and VA treatment records 
document that as early as 1987, he was shown to have a 
diagnosis of a seizure disorder.  

With respect to an in-service injury or disease, the Veteran 
initially claimed in 1987 that he began having blackouts 
while serving in Korea in February 1976.  VA treatment 
records dated in 1987, 1992, and 1996 further show that he 
related his seizures to an in-service accident in which he 
fell from a mountain in Korea and sustained a closed head 
injury.  However, there is no evidence that such in-service 
accident ever occurred.  The Board acknowledges that the 
Veteran's service personnel records and DD Form 214 show that 
he served in Korea.  However, there is no evidence, either in 
the Veteran's service personnel file or in his service 
treatment records, that he ever complained of, or was treated 
for, any injury sustained as a result of a fall from a 
mountain in Korea or at any other time during his service.  
Indeed, the Veteran's service treatment records do not show 
that he ever complained of injuring himself in a fall of any 
sort.  Further, his May 1976 separation examination report 
shows that the Veteran denied a history of dizziness or 
fainting spells, epilepsy or fits, or periods of 
unconsciousness.  Likewise, the examining physician indicated 
that the Veteran was neurologically normal.
In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001). Although the Veteran 
asserts that his current seizure disorder is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that had blackouts and/or 
fell from a mountain in service.   See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board acknowledges that 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous 
evidence is for consideration in determining credibility.

In this case, the Board notes that the lack of objective, 
clinical evidence of in-service complaints of, or treatment 
for, a head injury or a seizure disorder or even a 
documentation of the Veteran's reported in-service fall 
during service is highly significant and probative because 
service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."  See 38 C.F.R. § 
3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Thus, the Board finds that the lack of evidence in the record 
of a head injury or diagnosis of a seizure disorder to be 
probative and to have great weight and credibility because 
such records were documented at a time contemporaneous to his 
service.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996).  

Moreover, there is no competent clinical opinion of record 
that establishes that the Veteran's seizure disorder is 
causally linked to any incident of the Veteran's service.  
Rather, treatment records dated in 1977, a year after the 
Veteran's discharge, are absent any documentation of 
treatment for or diagnosis of a seizure disorder or a 
disorder manifested by black outs.  Even assuming, without 
finding, that the earlier, 1984 private medical records, 
reflecting that the Veteran was then taking Dilantin reflect 
evidence of treatment for a seizure disorder, such entry is 
dated 8 years after his discharge from active service.  
Similarly, the 1987 VA treatment record showing a diagnosis 
of seizure disorder is dated 11 years after his discharge 
from active service in 1976.  These are the earliest medical 
evidence of treatment for or diagnosis of a seizure disorder.  

Absent medical evidence that the Veteran's current seizure 
disorder is etiologically related to service and in the 
absence of demonstration of continuity of symptomatology, 
medical evidence tending to show treatment for and reflecting 
diagnosis of, a seizure disorder in 1984 and 1987-8 and 11 
years following discharge from active service, respectively-
is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

In conclusion, although the Veteran asserts that his current 
seizure disorder is related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Accordingly, in 
the absence of any evidence to the contrary, the Board finds 
that the competent evidence of record fails to establish that 
the Veteran's current seizure disorder is as a result of his 
military service.

The preponderance of the evidence is against the claim for 
service connection for a seizure disorder; there is no 
reasonable doubt to be resolved; and service connection for a 
seizure disorder is not warranted.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Psychiatric Disability, other than PTSD

The Veteran asserts that service connection is warranted for 
a psychiatric disability other than PTSD.  With respect to a 
current disability, the record reflects that the Veteran has 
been variously diagnosed with organic hallucinosis, 
schizophrenia, schizoaffective disorder, mood disorder, 
psychosis, anxiety disorder, depression, and personality 
disorder since 1991.

However, in terms of an in-service injury or disease, the 
Veteran's service treatment records do not demonstrate that 
he complained of, or sought treatment for, a psychiatric 
disability in service.  Moreover, on his May 1976 separation 
examination, the Veteran denied a history of depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  Further, after physical examination, 
the examiner indicated that the Veteran was psychiatrically 
normal.  

As noted above, in adjudicating a claim, including as to 
continuity of symptomatology, the Board must assess the 
competence and credibility of the Veteran and also has a duty 
to assess the credibility and weight given to evidence.  The 
Veteran asserts that his current psychiatric disability is 
related to service; yet, while he is competent to give 
evidence about what he experienced; for example, that he 
experiences certain psychiatric symptomatology, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  See Espiritu v. 
Derwinski, supra; see also Layno v. Brown, supra.  

Similarly, based on the authorities also for reasons noted 
above, the Board notes that VA treatment records dated in 
1977, one year after his discharge from active service, 
reflect no psychiatric complaints or findings of psychiatric 
disability.  Rather, the record is devoid of such objective 
medical evidence of a psychiatric disability until 1991.  
This objective medical evidence is found to be of greater 
probative value, greater weight, and greater credibility than 
the Veteran's assertions that his organic hallucinosis, 
schizophrenia, schizoaffective disorder, psychosis, anxiety 
disorder, mood disorder, and depression had their onset 
during active service or shortly thereafter, because the 
medical evidence, i.e., the service treatment records and VA 
treatment records immediately following his active service, 
were complied contemporaneous with his service and shortly 
thereafter.

See Rucker v. Brown, supra; Cartwright v. Derwinski, supra; 
Buchanan v. Nicholson, supra; and Struck v. Brown, 9 Vet. 
App. 145, 155-56 (1996).  

Further, the Board observes that there is no clinical opinion 
of record which relates the Veteran's current psychiatric 
disability, other than PTSD to service.  Therefore, in the 
absence of any medical evidence that the Veteran's current 
psychiatric disability, other PTSD, is etiologically related 
to service and in the absence of demonstration of continuity 
of symptomatology, the Board finds that the Veteran's initial 
demonstration of such conditions in 1991, years after his 
discharge from service, to be too remote from service to be 
reasonably related to service.  See Maxson v. Gober, supra.  

Service connection could be warranted on a presumptive basis 
if there is evidence that the Veteran's diagnosed psychosis 
was demonstrated within one year of separation from service.  
As noted above, a VA treatment entry dated in 1977, one year 
after his discharge from active service, documents no 
findings or complaints of psychosis within one year of the 
Veteran's separation from service.

The record shows that the Veteran was diagnosed with organic 
hallucinosis secondary to lues, or syphilis, in 1991.  A 1992 
entry reflects that the Veteran was treated for neurosyphilis 
due to manifested cognitive changes and decreased vision.  
However, there is nothing in the record that suggests that 
the Veteran was diagnosed with or treated for syphilis during 
active service. 

The record demonstrates that the Veteran has been diagnosed 
with a personality disorder.  However, personality disorders 
are not diseases or injuries within the meaning of the 
applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. 
App. 439 (1992).  

The preponderance of the evidence is against a grant of 
direct service connection for a psychiatric disability, other 
than PTSD; there is no benefit of the doubt to be resolved; 
and service connection for a psychiatric disability, other 
than PTSD, including on a presumptive basis, is not 
warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

PTSD

The Veteran asserts that service connection is warranted for 
PTSD that is due to both combat and noncombat related in-
service stressors.  

With respect to his combat-related stressors, the Veteran, in 
a November 2004 letter to his congressperson, indicated that 
he was a Vietnam prisoner of war (POW) and that he was 
subjected to torture that consisted of being hung by his 
wrist approximately three to four feet from the ground, being 
burned with cigarettes, being beat with bamboo poles, being 
tortured with water, and being placed in a cage with water 
rats.  He also indicated that he witnessed fellow soldiers 
being raped and subjected to torture and that he had 134 
confirmed kills "in service to this country." The Veteran 
further reported that he had received the Silver Star Medal, 
the Bronze Star Medal, and three Purple Heart Medals.  In a 
November 2005 statement he indicated that while stationed in 
Da Nang, Vietnam in November and December 1969, the Viet Cong 
attacked and destroyed part of his barracks with grenades and 
cocktails.  He also reported that a US skiff was blown up, 
killing civilians and service members, and that he passed out 
after he started to pick up body pieces and was subsequently 
taken to the Navy base's medical center where he was sent to 
the psychiatric ward for one night.

After a review of the record, the Board concludes that there 
is no objective competent evidence that establishes that 
these events occurred, or that the Veteran was engaged in 
combat with the enemy.  In this regard, the Veteran's service 
personnel records do not demonstrate that the Veteran was in 
the military in 1969, or that he was in Vietnam at all.  
Rather, the Veteran's service personnel records, including 
his discharge documents, reflect that he entered active 
service in May 1975 and was discharged in July 1976 and that 
he served in Korea from November 1975 to July 1976.  There is 
no evidence that he received the Silver Star Medal, the 
Bronze Star Medal, a Purple Heart Medal, or any other 
decoration indicative of combat-related service.  Further, it 
is significant to point out that VA statutorily recognizes 
the Vietnam Era as ending on May 7, 1975-one day after the 
Veteran entered active service.  See 38 C.F.R. § 3.2. 

A May 2005 Administrative Decision reflects that POW status 
was not established for the Veteran.  In reaching this 
determination, the RO noted that a search for the Veteran in 
the National Archive database for records on military 
personnel who died, were missing in action, or were prisoners 
of war as a result of the Vietnam conflict returned a 
negative response, and that the record established that the 
Veteran had no other prior active or inactive service than 
that served from May 6, 1975 to July 6, 1975.  

The Veteran has not provided any independent evidence that 
could corroborate his averred stressors.  Thus, other than 
the Veteran's testimony regarding the occurrence of the 
aforementioned stressors, the claims folder does not contain 
any additional evidence that they actually happened.  In the 
absence of any evidence to the contrary, a preponderance of 
the evidence is against a finding that the Veteran ever 
served in Vietnam, engaged in combat with the Veteran, or was 
a POW.

With respect to non-combat related stressors, the Veteran, in 
a January 2005 statement, related that he knocked a hole in 
his head and ripped off part of his face when he fell from a 
mountain that he was climbing.  He also reported that while 
stationed in Korea, he went through an area where people had 
been beheaded.  However, as discussed in greater detail 
above, there is no evidence that the Veteran complained of, 
or sought treatment for, any injury sustained as a result of 
falling from a mountain in service.  The Veteran has not 
provided any independent evidence that could corroborate his 
statements as to the occurrence of these claimed stressors.  
Thus, other than the Veteran's testimony regarding the 
occurrence of the aforementioned stressors, the claims folder 
does not contain any additional evidence that they actually 
happened.  Absence any evidence to the contrary, a 
preponderance of the evidence is against a finding that the 
Veteran fell from a mountain or witnessed beheaded people in 
Korea.

Absent such evidence the Veteran has not established the 
occurrence of a verifiable in-service stressor.  

Therefore, although the record does demonstrates that the 
Veteran has been diagnosed with, and sought treatment for 
PTSD since 2006, the evidence of record does not demonstrate 
that the Veteran was ever exposed to combat or that any of 
his claimed stressors actually occurred.  Thus, absent 
verification of an in-service stressor, any evidence which 
relates the Veteran's PTSD to his service is not competent, 
probative evidence, as it has not been shown to have been 
based on a verified military stressor.  See Grover v. West, 
12 Vet. App. 109, 112 (1999); Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Accordingly, the competent evidence of 
record fails to establish a current PTSD diagnosis related to 
the Veteran's active military service.  

The preponderance of the evidence is against the claim for 
service connection for PTSD; there is no reasonable doubt to 
be resolved; and service connection for PTSD is not 
warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The appeal to reopen the claim for service connection for a 
seizure disorder is granted

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for a psychiatric 
disability, other than PTSD is denied.

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.




____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


